
	

113 HR 4467 IH: Best Return on America’s Investment Now Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4467
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Capuano introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for visas for certain advanced STEM
			 graduates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as—
			(1)the Best Return on America’s Investment Now Act; or
			(2)the BRAIN Act.
			2.Immigrant visas for certain advanced STEM graduates
			(a)Preference allocation for employment-Based immigrantsSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended—
				(1)by redesignating paragraph (6) as paragraph (7); and
				(2)by inserting after paragraph (5) the following:
					
						(6)Aliens holding doctorate degrees from U.S. doctoral institutions of higher education in science,
			 technology, engineering, or mathematics
							(A)In generalVisas shall be made available, in a number not to exceed 10 percent of such worldwide level, to
			 qualified immigrants who—
								(i)hold a doctorate degree in a field of science, technology, engineering, or mathematics from a
			 United States doctoral institution of higher education; and
								(ii)have taken all doctoral courses in a field of science, technology, engineering, or mathematics,
			 including all courses taken by correspondence (including courses offered
			 by telecommunications) or by distance education, while physically present
			 in the United States.
								(B)DefinitionsFor purposes of this paragraph:
								(i)The term distance education has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C.
			 1003).
								(ii)The term field of science, technology, engineering, or mathematics means a field included in the Department of Education’s Classification of Instructional Programs
			 taxonomy within the summary groups of computer and information sciences
			 and support services, engineering, mathematics and statistics, and
			 physical sciences.
								(iii)The term United States doctoral institution of higher education means an institution that—
									(I)is described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a
			 proprietary institution of higher education (as defined in section 102(b)
			 of such Act (20 U.S.C. 1002(b))); and
									(II)was classified by the Carnegie Foundation for the Advancement of Teaching on January 1, 2012, as a
			 doctorate-granting university with a very high or high level of research
			 activity or classified by the National Science Foundation after the date
			 of enactment of this paragraph, pursuant to an application by the
			 institution, as having equivalent research activity to those institutions
			 that had been classified by the Carnegie Foundation as being
			 doctorate-granting universities with a very high or high level of research
			 activity.
									.
				(b)Procedure for granting immigrant statusSection 204(a)(1)(E) of such Act (8 U.S.C. 1154(a)(1)(E)) is amended—
				(1)by striking (E) and inserting (E)(i);
				(2)by striking 203(b)(1)(A), and inserting 203(b)(1)(A) or 203(b)(6),;
				(3)by striking Attorney General and inserting Secretary of Homeland Security; and
				(4)by adding at the end the following:
					
						(ii)The following processing standards shall apply with respect to petitions under clause (i) relating
			 to alien beneficiaries qualifying under section 203(b)(6):
							(I)The Secretary of Homeland Security shall adjudicate such petitions not later than 60 days after the
			 date on which the petition is filed. In the event that additional
			 information or documentation is requested by the Secretary during such
			 60-day period, the Secretary shall adjudicate the petition not later than
			 30 days after the date on which such information or documentation is
			 received.
							(II)The petitioner shall be notified in writing within 30 days of the date of filing if the petition
			 does not meet the standards for approval. If the petition does not meet
			 such standards, the notice shall include the reasons therefore and the
			 Secretary shall provide an opportunity for the prompt resubmission of a
			 modified petition..
				(c)Skilled workers, professionals, and other workersSection 203(b)(3)(A) of such Act (8 U.S.C. 1153(b)(3)(A)) is amended by striking 28.6 and inserting 25.74.
			(d)GAO studyNot later than June 30, 2018, the Comptroller General of the United States shall provide to the
			 Congress the results of a study on the use by the National Science
			 Foundation of the classification authority provided under section
			 203(b)(6)(B)(iii)(II) of the Immigration and Nationality Act (8 U.S.C.
			 1153(b)(6)(B)(iii)(II)), as added by this section.
			(e)Effective dateThe amendments made by this section shall take effect on October 1, 2014, and shall apply with
			 respect to fiscal years beginning on or after such date. Nothing in the
			 preceding sentence shall be construed to prohibit the Secretary of
			 Homeland Security from accepting before such date petitions under section
			 204(a)(1)(E) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(E)) relating to alien beneficiaries qualifying under section
			 203(b)(6) of such Act (8 U.S.C. 1153(b)(6)) (as added by this section).
			3.Numerical limitation to any single foreign state
			(a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
				(1)by striking subsections (a) and (b) and inserting subsection (a), and paragraphs (3), (4), and (5) of subsection (b),;
				(2)by striking such subsections and inserting such provisions.
				(b)Rules for employment-Based immigrantsSection 202(a)(5) of such Act (8 U.S.C. 1152(a)(5)) is amended—
				(1)in subparagraph (A), by striking (1), (2), (3), (4), or (5) and inserting (3), (4), or (5); and
				(2)in subparagraph (B)—
					(A)by inserting paragraphs (3), (4), and (5) of before section 203(b) exceeds; and
					(B)by striking section 203(b) consistent and inserting such paragraphs consistent.
					(c)Special rules for countries at ceilingSection 202(e) of such Act (8 U.S.C. 1152(e)) is amended—
				(1)by striking subsections (a) and (b) each place such term appears and inserting subsection (a), and paragraphs (3), (4), and (5) of subsection (b),; and
				(2)by striking (1) through (5) and inserting (3), (4), and (5).
				(d)Effective dateThe amendments made by this section shall take effect on October 1, 2014, and shall apply with
			 respect to fiscal years beginning on or after such date.
			4.Permanent priority dates
			(a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by adding at the end
			 the following:
				
					(i)Permanent priority dates
						(1)In generalSubject to subsection (h)(3) and paragraph (2), the priority date for any employment-based petition
			 shall be the date of filing of the petition with the Secretary of Homeland
			 Security (or the Secretary of State, if applicable), unless the filing of
			 the petition was preceded by the filing of a labor certification with the
			 Secretary of Labor, in which case that date shall constitute the priority
			 date.
						(2)Subsequent employment-based petitionsSubject to subsection (h)(3), an alien who is the beneficiary of any employment-based petition that
			 was approvable when filed (including self-petitioners) shall retain the
			 priority date assigned with respect to that petition in the consideration
			 of any subsequently filed employment-based petition (including
			 self-petitions)..
			(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2014, and shall apply to
			 aliens who are a beneficiary of a classification petition pending on or
			 after such date.
			
